IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                            United States Court of Appeals
                                                                     Fifth Circuit
                                No. 07-51048                     FILED
                              Summary Calendar              November 24, 2008

                                                           Charles R. Fulbruge III
UNITED STATES OF AMERICA                                           Clerk

                                            Plaintiff-Appellee

v.

ARMANDO DOMINGUEZ-CHAVEZ

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                         USDC No. 3:07-CR-931-ALL


Before SMITH, STEWART and SOUTHWICK, Circuit Judges.
PER CURIAM:*
      Armando Dominguez-Chavez (Dominguez) appeals the 24-month sentence
imposed following his guilty plea conviction for illegal reentry in violation of 8
U.S.C. § 1326. Dominguez contends that the district court abused its discretion
in denying his motion for discovery and failing to compel the Government to
produce documentation concerning the Western District of Texas’s refusal to
participate in a fast-track program. He also contends that the absence of a fast-
track program in the Western District of Texas resulted in an unwarranted

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-51048

sentencing disparity and that the district court erred in failing to consider this
unwarranted sentencing disparity pursuant to 18 U.S.C. § 3553(a)(6).
      Dominguez’s contention that the absence of a fast-track program in the
Western District of Texas resulted in an unwarranted sentencing disparity is
foreclosed by circuit precedent. See United States v. Gomez-Herrera, 523 F.3d
554, 562-63 (5th Cir. 2008), petition for cert. filed (July 2, 2008) (No. 08-5226);
United States v. Lopez-Velasquez, 526 F.3d 804, 808 (5th Cir. 2008), petition for
cert. filed (July 25, 2008) (No. 08-5514). Further, in light of Gomez-Herrera and
Lopez-Velasquez, the materials sought were neither relevant nor necessary to
district court’s imposition of sentence, and Dominguez has failed to show that
the district court abused its discretion in denying his motion for discovery. See
United States v. Butler, 429 F.3d 140, 148 (5th Cir. 2005). Finally, Dominguez
has failed to adequately raise or develop his due process and equal protection
arguments in his appellate brief, and, thus, they are waived. See United States
v. Thames, 214 F.3d 608, 611 n.3 (5th Cir. 2000). Accordingly, the district court’s
judgment is AFFIRMED.




                                        2